                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

BRIAN KASANGAKI, A #212 105 015                         §
                                                        §
                     Petitioner,                        §
                                                        §
vs.                                                     §
                                                        §     CIVIL NO. SA-19-CV-465-FB(ESC)
WILLIAM P. BARR1, United States                         §
Attorney General, KEVIN                                 §
MCALEENAN2, Acting United States                        §
Secretary of Homeland Security (HS),                    §
RAY CASTRO, Warden of GEO, South                        §
Texas Detention Complex Immigration                     §
Detention Facility, et al.,                             §
                                                        §
                     Respondents.                       §

                                                   ORDER

        The matter before the Court is pro se Petitioner’s Motion for Appointment of Counsel

pursuant to 18 U.S.C. § 3006A [#2]. There is generally no constitutional right to appointment of

counsel in a habeas corpus proceeding. Wright v. West, 505 U.S. 277, 292 (1992); Murray v.

Giarratano, 492 U.S. 1, 7–12 (1989); Pennsylvania v. Finley, 481 U.S. 551, 555 (1987);

Lookingbill v. Cockrell, 293 F.3d 256, 269 (5th Cir. 2002); Beazley v. Johnson, 242 F.3d 248,

271 (5th Cir. 2001). In the Fifth Circuit, appointment of counsel for an indigent federal habeas

corpus petitioner is mandated only “when the interests of justice so require” because of the

complexity of the legal and factual issues presented. See Wardlaw v. Cain, 541 F.3d 275, 279

(5th Cir. 2008).




1
  Petitioner named Jeff Sessions who was formerly the United States Attorney General; the Court has substituted
William P. Barr, who is the current United States Attorney General.
2
  Petitioner named Elaine Duke who was formerly the United States Secretary of the Department of Homeland
Security; the Court has substituted Keven McAleenan, who is the current United States Secretary of the Department
of Homeland Security.
                                                       1
       In this case, the Respondents have not yet been served. Should the Court, upon review of

the Respondents’ response(s) and any records filed, determine that a hearing is necessary or that

the case is otherwise unusual or complex, it will appoint counsel on its own motion. At this point

in the proceedings, however, Petitioner’s request for counsel [#2] is DENIED WITHOUT

PREJUDICE.

       SIGNED this 7th day of May, 2019.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE
